Citation Nr: 1547554	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  14-43 902	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable initial rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from October 1951 to March 1956.

This matter comes before the Board of Veterans Appeals (Board) on appeal of a rating decision issued in November 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The case is now under the jurisdiction of the Winston-Salem, North Carolina RO.  

The Board is cognizant of the ruling of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total disability rating for compensation purposes based on individual unemployability (TDIU) due to service-connected disability either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Neither the Veteran nor the record indicates that he is unemployable due to his service-connected bilateral hearing loss.  Accordingly, the Board concludes that a claim for a TDIU is not for appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that a new VA examination is required with respect to the service-connected bilateral hearing loss.  The Veteran was last provided a VA medical examination in August 2013.  In a December 2014 statement, the Veteran noted submission of a private medical treatment record and explained that his hearing loss has worsened.  The Board finds that a new VA examination is required to address the current nature and severity of his bilateral hearing loss.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

In December 2014, VA received a signed and completed VA Form 21-4142a, General Release for Medical Provider Information to VA, identifying private medical treatment from Dr. Lavigne.  On remand, the private medical treatment records must be requested.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the identified private medical treatment records from Dr. Lavigne.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his bilateral hearing loss.  The claims folder must be made available for review and a notation that a review was made must be included in the examination report.  Any indicated tests and studies must be completed. 

All manifestations and symptoms of the bilateral hearing loss must be described, to include audiometry findings and speech recognition scores.   

The examiner must also discuss the effects on occupational functioning and daily activities.

The examiner is also asked to interpret any private audiograms, to include the audiogram dated in November 2014.

 Rationale must be provided for any opinion proffered.

3.  After completing the above development and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and allow for an adequate period of time for response.  Thereafter, return the appeal to the Board for review, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




